IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

X

 

ln re: : Chapter ll
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CSS)

Debtors. : (Jointly Administered)

X Related D.I.: 237 & 238

 

ORDER GRANTING MOTION OF THE DEBTORS TO SHORTEN NOTICE AND
OBJECTION PERIODS ON THE MOTION OF THE DEBTORS FOR ENTRY OF
AN ORDER AUTHORIZING THE DEBTORS TO ASSUME AND ASSIGN AN
UNEXPIRED_LEASE OF NONRESIDENTIAL REAL PROPERTY
RESPECTING SAN DIEGO REAL ESTATE

Upon consideration of the motion (the “Motion to Shorl‘en”)2 for an order pursuant to
Bankruptcy Rule 9006(c) and Local Rules 9006-1(0) and 9006-l(e) scheduling an expedited
hearing and shortening notice of the Motion to Assume filed by the above-captioned debtors and

debtors in possession (the “Debtors”); the Court having considered the Motion to Shorten; the

 

1 The Debtors in these Chapter ll Cases, together With the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (l938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Proinise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #l (2766),
St. Alexius Properties, LLC (4610), Success Healthcare l, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Prornise
Behavioral Health Hospital of Shreveport, Inc. (1823), Proniise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Developrnent and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3’d FL, Boca Raton, FL 33431.

2 Capitalized terms not defined herein shall have the meaning attributed in the Motion to Shorten.

EAST\162929130.2

Court finding that (a) the Court has jurisdiction for a hearing pursuant to 28 U.S.C. §§ 157 and
1334, (b) the Motion to Shorten is a core proceeding pursuant to 28 U.S.C. § 157(b), and (c)
venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and notice of the Motion to Shorten
being adequate and sufficient; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

l. The Motion to Shorten is GRANTED.

2. A hearing to consider the Morion of the Debl‘ors for Entry of an Order
Authorizing the Debtors to Assume and Assign an Unexpz`red Lease of Nonresz`dential Real
Property Respecting San Diego Real Estate (the “Motion to Assume”) [D.l. 237] shall be held
on December 11, 2018, at 11:00 a.m. (ET).

3. Any objections or responses to the Motion to Assume must be filed on or before,
or presented at the hearing on, December 11, 2018, at 11:00 a.m. (ET).

4. Within one business day after the entry of this Order, the Debtors shall serve
notice of the Motion to Assume on the parties stated in the manner described in the Motion to
Shorten.

Dated: December l, 2018 :2 44 z c §§ f

Wilmington, DelaWare
THE HONGRABLE CHRISTOPHER S. SONTCHI
UNITED STATES BANKRUPTCY JUDGE

 

EAST\162929130.2

